Exhibit 10.39a
AMENDMENT TO
6% PROMISSORY NOTE


AMENDMENT TO 6% PROMISSORY NOTE, is dated as of October 10, 2008; made by and
between Delta Mutual, Inc., a Delaware corporation, with its principal offices
located at 111 North Branch Street, Sellersville, PA 18960 (the “Company”) and
Egani, Inc., an Arizona corporation, (the “Lender”) with a mailing address of
8260 East Raintree Drive, Scottsdale, AZ 85260. Capitalized terms used herein
and not otherwise defined herein shall have the meaning assigned to such term in
the Original Note.


WHEREAS, the Company and the Lender are parties to that certain 6% Promissory
Note, dated April 28, 2008 (the “Original Note”), pursuant to which the Company
has borrowed the amount of $9,550 from the Lender;


WHEREAS, the Original Note provides that the Maturity Date shall be October 28,
2008; and


WHEREAS, the Company and the Lender have agreed to extend the Maturity Date and
to amend Section 1.4 of the Original Note; and


WHEREAS, in accordance with the terms and conditions of the Original Note, the
Company and the Lender hereby approve the amendment of the Original Note as set
forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:


1. By their respective execution of this AMENDMENT, the Company and the Lender
agree that Section 1.4 of the Original Note is hereby amended to read in its
entirety as follows: “Maturity Date” shall mean November 30, 2008; and


2. Except as expressly provided herein, the Original Note shall continue in full
force and effect.


3. This AMENDMENT may be executed by facsimile and in counterparts, which, taken
together, shall be deemed an original and shall constitute a single AMENDMENT.


IN WITNESS WHEREOF, the Company and the Lender have caused this AMENDMENT to be
executed as of the date first written above.
 
DELTA MUTUAL, INC.
 
EGANI, INC.
(COMPANY)
 
(LENDER)
         
By:
/s/ Malcolm W. Sherman
 
By:
/s/ Daniel Peralta
 
Malcolm W. Sherman
   
Daniel Peralta
 
Executive Vice President
   
President

 
 
 

--------------------------------------------------------------------------------

 
 